DETAILED ACTION
The receipt is acknowledged of applicants' amendment and request for RCE filed 08/13/2021.

Claims 1, 2, 4, 6, 8-10 and 14-18 previously presented. Claim 19 has been added.  
Claims 1, 2, 4, 6, 8-10 and 14-19 are pending and subject of the current office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.
  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 recites that “first adhesive layer and second adhesive layer are formed from acrylic adhesive”. Applicants refer to Figure 1 for support. However, Figure 1 shows that only the second adhesive, which is the adhesive margin, is acrylic adhesive. Further, applicants disclosed in paragraph [0020] of the published application that:
For the occlusive backing layer, olefinic foils are contemplated, such as, for example, those of polyethylene, polypropylenes or polyurethanes, but preferably a polyethylene terephthalate foil. “The adhesive-layer margin may be composed of polymers of the polyisoprene group, polyisobutylene group or polyacrylic ester group or else of polysiloxane copolymers”.

Therefore, applicants disclosed only the margin adhesive as acrylic adhesive, and not the first adhesive as claimed by claim 17. Recourse to the entire specification, nowhere applicants had disclosed that both “first adhesive layer and second adhesive layer are formed from the acrylic adhesive”. Further, nowhere applicants had disclosed the material of the first adhesive at all. If applicant contends there is support for this 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him. See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 4, 6, 8-10 and 14-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Kreckel et al. (US 5,244,677, of record), Etscorn (US 4,597,961, currently recited on PTO892), Brooke et al. (US 6,328,992, of record), Berry et al. (US 4,784,857, of record), any of Gertner et al. (US 5,707,641, of Turner et al. (US 5,462,743, of record) and further combined with any of Chen et al. (US 5,807,570, of record) or Stover (US 2008/0175891, of record).

Applicant Claims 
Claim 1 is directed to a transdermal therapeutic system for controlled delivery of a water-soluble, active pharmaceutical substance from an aqueous phase, comprising:
an occlusive backing layer having first and second surfaces which is impermeable for the active pharmaceutical substance and comprises an olefinic foil or a polyethylene terephthalate foil;
a first adhesive layer disposed on the first surface of the backing layer 
a central device and intended for delivery of the active pharmaceutical substance, said central device comprising:
a stationary solid phase; and a liquid phase;
said liquid phase is either an aqueous solution or suspension and not either a semisolid or an emulsion, said liquid phase comprising the active substance;
the solid phase has a fibrous, open-pore, fleece-like structure, and is made from at least one materials selected from polyester, polyurethane, and silicone; 
the fibrous open-pore structure has open space in which liquid phase is arranged;
a second adhesive layer defining outer margin of the central delivery device by surrounding and concentrically contacting the central delivery device; and 
a redetachable protective foil is disposed on said second adhesive layer and said central delivery device; 
wherein the water soluble active pharmaceutical substance is a peptide or polypeptide and
the surface area of the central delivery device is defined by the first adhesive layer, the protective foil, the second adhesive layer and an optional non-adhesive polymer layer disposed between the second adhesive layer and the first adhesive layer.


Claim 16 is directed to a transdermal therapeutic system for controlled delivery of a water-soluble, active pharmaceutical substance from an aqueous phase, comprising:
an occlusive backing layer which is impermeable for the active pharmaceutical substance and comprises an olefinic foil or a polyethylene terepthalate foil onto which a first adhesive layer is disposed;
a central device facing the skin and intended for delivery of the active pharmaceutical substance, said central device comprising:
a stationary solid phase; and a liquid phase;
wherein said liquid phase comprises the active substance in aqueous solution, suspension or emulsion; 
wherein the solid phase has a fibrous, open-pore structure, and is made from at least one material selected from polyester, polyurethane, and silicone;
wherein the fibrous, open-pore structure has open space in which the liquid phase is arranged;
a second adhesive layer defining the outer margin of the central delivery device by concentrically surrounding and contacting the central delivery device; and 
a redetachable protective foil; and
the first adhesive layer is disposed between the occlusive backing layer and the central delivery device;
wherein the water-soluble active pharmaceutical substance is a peptide or polypeptide other than insulin,

   

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Kreckel teaches transdermal drug delivery device comprising reservoir containing solution of low viscus formulation of a drug. The formulation can be in the form of emulsion. The reservoir is surrounded by a carrier material adhered to the skin by skin compatible adhesive, which reads on the claimed marginal concentric adhesive. The carrier material reads on the solid phase. The reservoir is covered by peelable protective covering and polymer cover that reads on backing layer. The carrier material has opening containing the drug and can be nonwoven fleece, which reads on fibrous, open pore structure. The reference teaches the drug formulation can be placed in the reservoir directly or absorbed into absorbent material of cell foamed polyurethane. The reservoir is surrounded with foamed material (2) of figure 2, and foamed material (18) of figure 8. Underneath layer 2 is adhesive layer 3 and underneath layer 18 is adhesive layer 19. Example 1 teaches delivery of highly viscous formulation, and advantageously to deliver drug formulation of low viscosity (abstract; col.2, lines 26-68; col.3, lines 1-58; col.5, lines 1-23; example 1; claims; figures). The reference teaches that the adhesive layer (3) is peripherally encasing the punched out reservoir (5) (col.5, lines 1-3). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Kreckel teaches open cell polyurethane foam in the drug reservoir which 
Kreckel does not teach the drug is peptide or polypeptides as claimed by claims 1 and 16. Kreckel however does not exclude any drug and does not specify any drug for delivery from the disclosed transdermal device, which implies suitability to any drug that can be provided in solution form.
Kreckel does not teach a first adhesive layer disposed on the backing layer as claimed by claims 1 and 16.
Etscorn teaches transdermal device comprising reservoir comprising solution of water soluble liquid drug (nicotine) absorbed into absorbent material of sponge or cotton located in the reservoir to prevent seepage of the liquid drug prior to application of device to the skin. The reservoir is surrounded by adhesive and covered by drug impermeable backing on the side facing away from the skin, and protective liner removed prior to use (col.5, lines 29-39; col.7, lines 65-69; col.8, lines 21-31).  
Brooke teaches device transdermal structure for delivering effective amount of an active agent to the blood stream during a predetermined time. The transdermal structure comprises the active agent contained in a cavity or reservoir placed on a backing layer. The reference teaches porous material impregnated with the active agent placed in the cavity. Figure 2 shows aqueous drug suspension in the reservoir. Figure 3 shows the reservoir comprises porous material impregnated with the active agent. The porous material comprises open cell foam structure such as polyurethane foam or 
Berry teaches transdermal drug delivery device for controlled administration of the active agent through the skin or mucosa over a period of time (col.1, lines 11-14). The device comprises reservoir comprising fibrous natural or synthetic mat. The reference used polyurethane fibers containing pharmaceutically active agent including antidiabetic agent. The active agent provided in composition having appropriate viscosity (abstract; col.1, lines 40-45, 50-58, 60-68; col.2, lines 34-35; col.4, lines 62-65; col.6, lines 29-50; figure 3; examples 1 and 2; claim 1). The reference teaches backing layer for the transdermal device that is impermeable to the active agent made of conventional impermeable substances known for the backing layer including foils of polyolefin and polyethylene terephthalate (col.3, lines 35-43). Figure 2 of the references teaches a baking layer 13 covered by adhesive 14, and adhesive layer 20 that surrounds the reservoir 15.	
Gertner teaches pharmaceutical formulation for transdermal administration of peptide or polypeptide, and insulin in particular, that shows detectable therapeutic effect of insulin in the bloodstream. Insulin is water soluble. Insulin is provides in an aqueous solution forming an emulsion absorbed into flexible porous solid support. The device 
Turner teaches device for transdermal drug delivery firmly adhered to the body surface so that no significant breaking of contact between drug carrying area and body surface occurs. Drugs include peptides, e.g. erythropoietin. The device is attached to the skin by compatible adhesive, and contains the drug within channels or bodies constituting reservoirs comprising the drug absorbed into a fibrous pad or drug solution (abstract; col.3, lines 1-39; col.9, lines 27-50).
Chen teaches transdermal device wherein the drug is disposed in a reservoir covered by a backing layer, and an adhesive layer is disposed between the backing and the reservoir. The reservoir comprises liquid comprising the drug dispersed in the reservoir or absorbed into absorbent material (col.3, lines 38-42; col.8, lines 17-22; col.13, lines 55-56; col.20, lines 57-61). The reference teaches adhesive ring surrounding the reservoir and adheres the device to the skin. The reference suggest polyacrylate adhesive for the adhesive ring (col.9, 51-62; col.10, lines 20-28). 
Stove teaches transdermal patch comprising an active ingredient containing layer can comprise any of the various drug delivery configurations used in transdermal delivery systems. The device can comprise an active ingredient containing gel layer, or a membrane mediated active ingredient containing gel layer. In a membrane mediated system, the active ingredient can be in liquid form, as for example contained in a solution, where the rate mediated membrane comprises or is part of a pouch containing the liquid. A patch backing member may include an adhesive layer to which gel layer or membrane pouch is adhered (¶ 0215).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide transdermal device comprising reservoir containing absorbent porous material containing solution of the drug as taught by Kreckel, and use fibrous porous material to absorb the drug solution as taught by Etscorn or use polyurethane porous material as a reservoir material wherein the active agent is contained within the pores of the porous structure as taught by Brooke. One would have been motivated to do so based on suitability of fibrous porous material to absorb drug solution and prevent its seepage as taught by Etscorn, and because Brooke teaches that such a reservoir structure allows controlled release of the active agent such that plasma levels of the active agent may be controlled in a safe convenient and effective manner for the patient. One would reasonably expect formulating transdermal device comprising reservoir containing porous fibrous material impregnated with solution containing active agent wherein the active substance solution is contained within the pores of the fibrous porous material wherein the device prevents seepage of the active agent during storage while allows controlled release of the active agent such that plasma levels of the active agent may be controlled in a safe convenient and effective manner for the patient.
Further, one having ordinary skill in the art would have been motivated replace the sponge impregnated with active agent taught by the combination of Kreckel, Etscorn and Brooke with polyurethane fibers taught by Berry because Kreckel teaches using 
Furthermore, one having ordinary skill in the art would have been motivated to deliver water soluble insulin taught by Gertner from the reservoir taught by the combination of Kreckel, Etscorn, Brooke and Berry because Berry desired to deliver antidiabetic drugs, and Gertner teaches that insulin can be delivered transdermally from aqueous solution absorbed into flexible porous solid support to provide detectable therapeutic effect of insulin in the bloodstream. One would reasonably expect formulating transdermal device comprising reservoir containing polyurethane fibrous porous material impregnated with aqueous solution of insulin wherein device provides detectable therapeutic insulin level in the bloodstream. 
One having ordinary skill in the art would have been motivated to use polypeptides in aqueous solution as taught by Turner based on its suitability for transdermal delivery from a reservoir comprising aqueous solution of polypeptides or polypeptides absorbed into a fibrous absorbent material.  
One having ordinary skill in the art would have added an adhesive layer between the drug reservoir and the backing layer as taught by any of Berry, Chen or Stover based on suitability of such adhesive layer in transdermal devices comprising reservoir containing drug and motivated by the logic of the art to maintain the reservoir mechanical and physical stability. 
Regarding the impermeable backing layer claimed by claims 1 and 16, Etscorn and Brooke teach impermeable backing, and Berry teaches conventional substances for 
Porous material was known at the time of the invention absorb active agent as taught by Etscorn and Kreckel. 
Regarding the limitation of claims 1 and 16 that “the surface area of the central delivery device is defined by the first adhesive layer, the protective foil, the second adhesive layer and an optional non-adhesive polymer layer disposed between the second adhesive layer and the first adhesive layer”, combination of the cited references provides the claimed structure. 
Regarding claim 2, Kreckel, Etscorn and Brook teach rigid solid phase absorbing liquid drug as claimed by claim 2. In any event, applicants failed to show unexpected results obtained from rigid versus flexible solid phase. 
Regarding claim 4, Kreckel and Berry teach polyurethane that reads on synthetic and natural web materials as claimed by claim 4.
Regarding claim 6, aqueous solution of the active agent is taught by Kreckel and Etscorn.
The impermeable backing claimed by claim 8 is taught by Etscorn, Gertner and Brooke.
The concentric adhesive claimed by claim 9 is taught by Kreckel, Etscorn and Brooke.
Regarding claim 10, the non-adhesive polymer (2) of figure 2 and (18) of figure 8 of Kreckel increase the thickness of the adhesive layer (3) of figure 2 and (19) of figure 8.
Regarding claim 14, Gertner teaches flexible solid phase as claimed by claim 14.

Regarding claim 16, polypeptides other than insulin are taught by both Gertner and Turner.
Regarding claim 17 that the first and second adhesive are made from the acrylic adhesive, Chen teaches polyacrylate adhesive. In any applicants failed to show unexpected results obtained from using acrylic adhesive for both layers. 
Regarding claim 17 that the liquid phase is an emulsion, it is taught by Kreckel and Gertner.
Regarding single central delivery device as claimed by claim 18, this is taught at least by Kreckel, Etscorn, Chen, and Stover.
Regarding claim 19 that the central device has a thickness and the second adhesive is disposed on the full thickness of the central device this is suggested by Kreckel, Etscorn and Berry
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 2, 4, 6, 8-10 and 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Gertner et al. (US 5,707,641, of record), Brooke et al. (US 6,328,992, of record), Etscorn (US 4,597,961, currently cited on PTO 892), Berry et al. (US 4,784,857, of record), Luo et al. (US 2001/0038862, of record), Chen et al. (US 5,807,570, of record) or Stover (US 2008/0175891, of record).

Applicant Claims 
Claim 1 is directed to a transdermal therapeutic system for controlled delivery of a water-soluble, active pharmaceutical substance from an aqueous phase, comprising:
an occlusive backing layer having first and second surfaces which is impermeable for the active pharmaceutical substance and comprises an olefinic foil or a polyethylene terephthalate foil;
a first adhesive layer disposed on the first surface of the backing layer 
a central device and intended for delivery of the active pharmaceutical substance, said central device comprising:
a stationary solid phase; and a liquid phase;
said liquid phase is either an aqueous solution or suspension and not either a semisolid or an emulsion, said liquid phase comprising the active substance;
the solid phase has a fibrous, open-pore, fleece-like structure, and is made from at least one materials selected from polyester, polyurethane, and silicone; 
the fibrous open-pore structure has open space in which liquid phase is arranged;
a second adhesive layer defining outer margin of the central delivery device by surrounding and concentrically contacting the central delivery device; and 
a redetachable protective foil is disposed on said second adhesive layer and said central delivery device; 
wherein the water soluble active pharmaceutical substance is a peptide or polypeptide and
the surface area of the central delivery device is defined by the first adhesive layer, the protective foil, the second adhesive layer and an optional non-adhesive polymer layer disposed between the second adhesive layer and the first adhesive layer.


Claim 16 is directed to a transdermal therapeutic system for controlled delivery of a water-soluble, active pharmaceutical substance from an aqueous phase, comprising:
an occlusive backing layer which is impermeable for the active pharmaceutical substance and comprises an olefinic foil or a polyethylene terepthalate foil onto which a first adhesive layer is disposed;
a central device facing the skin and intended for delivery of the active pharmaceutical substance, said central device comprising:
a stationary solid phase; and a liquid phase;
wherein said liquid phase comprises the active substance in aqueous solution, suspension or emulsion; 
wherein the solid phase has a fibrous, open-pore structure, and is made from at least one material selected from polyester, polyurethane, and silicone;
wherein the fibrous, open-pore structure has open space in which the liquid phase is arranged;
a second adhesive layer defining the outer margin of the central delivery device by concentrically surrounding and contacting the central delivery device; and 
a redetachable protective foil; and
the first adhesive layer is disposed between the occlusive backing layer and the central delivery device;
wherein the water-soluble active pharmaceutical substance is a peptide or polypeptide other than insulin,


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)	
Gertner teaches pharmaceutical formulation for transdermal administration of peptide or polypeptide, and insulin in particular, that shows detectable therapeutic effect of insulin in the bloodstream. Insulin is water soluble. Insulin is provides in an aqueous solution forming an emulsion absorbed into flexible porous solid support. The device comprises backing layer having less absorbability to the pharmaceutical formulation (abstract; col.3, lines 16-35; col.4, lines 26-60; col.8, lines 17-20; example 3, claims).  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Gertner teaches drug aqueous emulsion absorbed into flexible porous solid support, however, the reference does not explicitly teach the porous support is fibrous, open-pore structure, and is made from at least one or more materials selected from polyester, polyurethane, and silicone as instantly claimed by claims 1 and 16. 
Brooke teaches device transdermal structure for delivering effective amount of an active agent to the blood stream during a predetermined time. The transdermal structure comprises the active agent contained in a cavity or reservoir placed on a backing layer. The reference teaches porous material impregnated with the active agent placed in the cavity. Figure 2 shows aqueous drug suspension in the reservoir. Figure 3 shows the reservoir comprises porous material impregnated with the active agent. The 
Etscorn teaches transdermal device comprising reservoir comprising solution of water soluble liquid drug (nicotine) absorbed into absorbent material of sponge or cotton located in the reservoir to prevent seepage of the liquid drug prior to application of device to the skin. The reservoir is surrounded by adhesive and covered by drug impermeable backing on the side facing away from the skin, and protective liner removed prior to use (col.5, lines 29-39; col.7, lines 65-69; col.8, lines 21-31).  
Berry teaches transdermal drug delivery device for controlled administration of the active agent through the skin or mucosa over a period of time (col.1, lines 11-14). The device comprises reservoir comprising fibrous natural or synthetic mat. The reference used polyurethane fibers containing pharmaceutically active agent including antidiabetic agent. The active agent provided in composition having appropriate viscosity (abstract; col.1, lines 40-45, 50-58, 60-68; col.2, lines 34-35; col.4, lines 62-65; col.6, lines 29-50; figure 3; examples 1 and 2; claim 1). The reference teaches backing layer for the transdermal device that is impermeable to the active agent made of conventional impermeable substances known for the backing layer including foils of 
Luo teaches transdermal delivery of different peptides, not only insulin, from a reservoir of a transdermal device comprising liquid comprising the peptide (¶¶ 0056-0066, 0086, 0090).		
Chen teaches transdermal device wherein the drug is disposed in a reservoir covered by a backing, and adhesive layer is disposed between the backing and the reservoir. The reservoir comprises liquid comprising the drug dispersed in the reservoir or absorbed into absorbent material (col.3, lines 38-42; col.8, lines 17-22; col.13, lines 55-56; col.20, lines 57-61). The reference teaches adhesive ring surrounding the reservoir and adheres the device to the skin. The reference suggest polyacrylate adhesive for the adhesive ring (col.9, 51-62; col.10, lines 20-28). 
Stove teaches transdermal patch comprising an active ingredient containing layer can comprise any of the various drug delivery configurations used in transdermal delivery systems. The device can comprise an active ingredient containing gel layer, or a membrane mediated active ingredient containing gel layer. In a membrane mediated system, the active ingredient can be in liquid form, as for example contained in a solution, where the rate mediated membrane comprises or is part of a pouch containing the liquid. A patch backing member may include an adhesive layer to which gel layer or membrane pouch is adhered (¶ 0215).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide transdermal device comprising insulin provided in an aqueous solution forming an emulsion absorbed into flexible porous solid support as taught by Gertner, and include the insulin in the pores of a polyurethane porous foam or sponge material taught by Brooke. One would have been motivated to do so because Brooke teaches that such a reservoir structure allows controlled release of the active agent such that plasma levels of the active agent may be controlled in a safe convenient and effective manner for the patient. One would reasonably expect formulating transdermal device comprising reservoir containing porous foam or sponge impregnated with emulsion containing solution of active substance wherein the active substance is contained within the pores of the foam or sponge wherein the device allows controlled release of the active agent such that plasma levels of the active agent may be controlled in a safe convenient and effective manner for the patient.
Further, one having ordinary skill in the art would have used porous fibrous material taught by Etscorn to absorb the drug in the reservoir because Etscorn teaches open pore fibrous absorbent material prevent seepage of the drug solution during storage.  
Furthermore, one having ordinary skill in the art would have been motivated replace the porous fibrous material impregnated with active agent taught by the combination of Gertner, Brooke and Etscorn with polyurethane fibers taught by Berry because Berry teaches natural or synthetic fibrous mat, and Berry preferred polyurethane fibrous mat to provide controlled administration of the active agent through 
One having ordinary skill in the art would have been motivated to use peptides in aqueous solution in the reservoir of the transdermal device produced by combination of the above references as taught by Luo based on suitability of peptides for transdermal delivery from a reservoir comprising liquid aqueous solution of peptides.
One having ordinary skill in the art would have added an adhesive layer between the drug reservoir and the backing layer as taught by any of Berry, Chen or Stover based on suitability of such adhesive layer in transdermal devices comprising reservoir containing drug and motivated by the logic of the art to maintain the reservoir mechanical and physical stability.   
Regarding the impermeable backing layer claimed by claims 1 and 16, Brooke teaches impermeable backing, and Berry teaches conventional substances for impermeable backing layer including foils of polyolefin and polyethylene terephthalate.
Regarding porous fibrous absorbent material claimed by claim 1 and 16, this is taught by Gertner and Etscorn.
Regarding the limitation of claims 1 and 16 that “the surface area of the central delivery device is defined by the first adhesive layer, the protective foil, the second adhesive layer and an optional non-adhesive polymer layer disposed between the second adhesive layer and the first adhesive layer”, combination of the cited references provides the claimed structure.   
Regarding claim 2, Etscorn and Brook teach rigid solid phase as claimed by claim 2. In any event, applicants failed to show unexpected results obtained from rigid versus flexible solid phase. 

Regarding claim 6, aqueous solution of the active agent is taught by Gertner and Etscorn.
The impermeable backing claimed by claim 8 is taught by Gertner, Etscorn and Brooke.
The concentric adhesive claimed by claim 9 is taught by Etscorn and Brooke.
The non-adhesive polymer that increases the thickness of the adhesive layer as claimed by claim 10 is taught by Brooke that teaches polymer layer to control drug release to the skin that reads on such layer.
Regarding claim 14, Gertner teaches flexible solid phase as claimed by claim 14.
Regarding claim 15 that the nonadhesive is polymer is foam, it is taught by Gertner, Etscorn, Brook and Berry.
Regarding claim 16, polypeptides other than insulin are taught by both Gertner and Luo.
Regarding claim 17 that the first and second adhesive are made from the acrylic adhesive, Chen teaches polyacrylate adhesive. In any applicants failed to show unexpected results obtained from using acrylic adhesive for both layers. 
Regarding claim 17 that the liquid phase is an emulsion, it is taught by Gertner.
Regarding single central delivery device as claimed by claim 18, this is taught at least by Gertner, Chen, and Stover.
Regarding claim 19 that the central device has a thickness and the second adhesive is disposed on the full thickness of the central device this is suggested by 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
 
Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive. 
Applicants argue that none of the myriad of cited references teaches or suggests that a fibrous structure loaded with a solution or suspension which is not a semisolid or emulsion could be dispensed in a precise manner by surrounding the fibrous structure with an in-situ envelope of adhesives, and protective film. The cited references, considered for all that they teach, instead clearly indicate that for solution or suspension-based active agent preparations, the active-loaded absorbent material would merely be taped to the skin, resulting in a void at the absorbent material edge, as evidenced by each of Kreckel's Figure 6 (bandage embodiment directed specifically to active-ingredient solutions); Brooke's Figure 3 and Berry's Figure 1. The adhesive bond formed by such adhesive backings do not concentrically contact the delivery device circumference, as required in the clamed invention. Nor do the cited references teach or suggest the claimed central device containing an aqueous solution or suspension whose surface area is defined by a first adhesive layer, a second water insoluble adhesive layer, and a protective foil. 

In response to this argument, it is argued that concentric adhesive layer is taught by Kreckel, figures 2 and 4, illustrated by number 3 of the figures. The reference clearly stated that: “the adhesive layer (3) is peripherally encasing the punched out reservoir (5)”, see col.5, lines 1-3. The adhesive attached to the backing (first adhesive) is taught by Berry, Chen and Stove. Chen teaches adhesive concentrically surround the drug reservoir where the drug is absorbed into absorbent material. Etscorn teaches reservoir comprising fibrous porous structure in which water soluble drug solution is absorbed to prevent drug seepage from the device, and the reservoir surrounded by adhesive. All the limitations of the claimed product is In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 127 S. Ct. at 1739.3 "Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious." In re Fout, 675 F.2d at 301; see also In re Mayne, 104 F.3d at 1340; according KSR, 127 S. Ct. at 1740. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 127 S. Ct. at 1739.3. In re Best, 562 F.2d at 1255; In re Rijckaert, 9 F.3d at 1532.

Applicants argue that the Office Action appears to trivialize the presence of voids within each of Kreckel's Figure 6, Brooke's Figure 3 and Berry's Figure 1. Only Applicants have determined that the presence of such heretofore known voids at the absorbent material edge within TTSs containing an active- substance solution or suspension is highly detrimental to the really precise administration of the active-substance. Applicants argue that the solution to a heretofore unknown problem clearly evidences the patentability of the claimed invention and to conclude otherwise is to indulge in an impermissible hindsight analysis.

In response to this argument, it is argued that voids containing the active agent is taught by Etscorn that teaches porous fibrous materials with active agent solution absorbed into it, i.e. into the pores or voids of the absorbent material. The cited references in combination suggested all the elements of the claimed device, as set forth In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case the examiner relied on what was known in the art at the time of the invention to constitute the rejection, as set forth in this office action.

Applicants argue that the foregoing combination likewise does not teach or suggest the controlled delivery of an active substance from an aqueous phase arranged within the open space of a fibrous structure, as recited in the claimed invention. As correctly noted by the Examiner at Page 11, the combination of Kreckel, Muller and Brooke leads to a sponge impregnated with active agent. Chen similarly teaches the incorporation of either foam or a sealed pouch. Gertner's paper towels are likewise not a fibrous structure with open spaces. Fibrous materials are noted by Berry and Turner; however, both these references teach dry fibers that are subjected to liquid only during (per Berry) or immediately prior to (per Turner) administration. Stover, teaching the conventional liquid active-ingredient within a pouch, does not cure this deficiency. To conclude otherwise is to indulge in an impermissible hindsight analysis that ignores the clear teachings of several highly skilled artisans, in contrast to the position within the outstanding Office Action at Page 19. 

In response to this argument, it is argued that Etscorn teaches absorption of solution of water soluble active agent into a fibrous porous material to avoid seepage of the active agent from the transdermal device. In view of the teachings of Etscorn, one having ordinary skill in the art would have been motivated to incorporate water soluble active agent solution in a reservoir of transdermal device, like that taught by Kreckel, in a fibrous porous material absorbing the drug solution to avoid seepage of active agent from the device. The examiner did not use the impermissible hindsight as applicants assert, rather what was available in the art at the time of the invention.   

Applicants argue that Kreckel is generally directed to refillable bandages designed to dispense drugs from media having either a high viscosity or a low viscosity. (Col. 3, lines 16 - 21 and Col. 2, lines 26 - 35). Kreckel specifically designs significantly different bandage constructions for his different drug consistencies, i.e. ointments and pastes (i.e. high viscosity media), versus solutions (i.e. low viscosity media) and microemulsions (i.e. lowest viscosity media). (Col. 4, lines 26 - 55). Kreckel indicates that cited Figures 1 and 2 are suitable for delivery of ointments or pastes (i.e. high viscosity media); while Figures 5 through 7 are suitable for solutions (i.e. low viscosity media) and Figures 8 and 9 are suitable for microemulsions (i.e. lowest surface tension media). (Col. 4, lines 34 - 55). Kreckel discloses that high viscosity preparations, such as ointments or paste, are delivered from bandages containing a closed-foam initially coated on both sides with adhesive that has a hole punched out of the adhesive-coated foam and a portion of open-cell foam optionally incorporated into the hole. (Col. 2, lines 43 - 59 and Col. 5, lines 40 - 60). Kreckel cautions that low-viscosity drug formulations are "substantially more difficult" to process into bandages than high viscosity drug formulations because low viscosity drug formulations can "not be retained at the location needed for treatment." (Col. 5, lines 62 - 68). Kreckel initially describes suitable bandages including an absorbent element saturated with a drug solution attached to an adhesive tape whose seal to an adhesion releasing protective film is said to prevent a "lateral migration" during device storage. (Col. 2, line 63 - Col. 3, line 12). Kreckel's low-viscous bandage constructions, i.e. constructions for solution and suspension preparations, are illustrated in Figures 5 through 7. Kreckel's Figure 6 includes an absorbent material piece (11) held in place by a fleece tape (9) coated with an adhesive layer (10). 

In response to this argument, applicants’ attention is directed to the scope of the present claims that requires any of solution or dispersion (claim 1) or emulsion (claims 16 and 17) in the reservoir, and applicants themselves notice that Kreckel teaches the claimed formulations in the reservoir surrounded by adhesive. The claims’ language does not exclude refillable reservoir, or barrier layer against lateral migration. It is noted that applicants argue against Kreckel individually while the rejection is based on combination of Kreckel with other references. Kreckel teaches liquid formulation by at least example 2. Kreckel teaches emulsion containing solution of the drug.  Aqueous solution is taught by the secondary references, e.g. Etscorn, Brooke, Gertner, Lou, and Turner. Further, Kreckel teaches adhesive layer 3 of figure 2, and 19 of figure 8 that concentrically contacting its central delivery device. Even the reference does not teach single embodiment with all the claimed limitations, however, each element was suggested by the reference, otherwise the reference would have been an anticipatory In re Heck, 699 F.2d 1331, 1332—33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonable suggested to one having ordinary skill in the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same purpose. 

Applicants argue that Kreckel discloses a hot-melt bonded device for micro-emulsion formulations, which are said to be particularly subject to leakage due to their high surface activity and low surface tension. (Col. 2, lines 37 - 42). Kreckel expressly teaches that the heat sealing of a polyethylene film to the underlying layer forms a "barrier against a lateral migration." (Col. 7, lines 19 - 22). Kreckel's heat seal layer is peripheral, and does not extend over the microemulsion reservoir. (Fig. 8, Ref. No. 20). Kreckel does not teach or suggest TTSs incorporating a liquid phase which is neither semi-solid or an emulsion

In response to this argument, it is argued that Kreckel teaching of alternative embodiments is not teaching away. While the reference suggests solution in the reservoir, the reference further teaches microemulsion. Further drug aqueous solution is taught by the secondary references, e.g. Etscorn, Brooke, Gertner, Lou, and Turner. The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. In In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004). In Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004), The court found motivation to combine the references to arrive at the claimed invention in the “nature of the problem to be solved” Id. at 1276, 69 USPQ2d at 1690. The court also rejected the notion that “an express written motivation to combine must appear in prior art references….” Id. at 1276, 69 USPQ2d at 1690.
	 
Applicants argue that Kreckel does not teach or suggest TTSs that includes adhesive concentrically contacting a central delivery device, as recited in Claim 1. Kreckel does teach the delivery of "highly viscous" formulations and further discloses that such highly viscous formulations have a peripheral adhesive layer. However, Kreckel's teaching as to "highly viscous" formulations is not germane to TTSs whose liquid phase is either a solution or suspension but not a semisolid, as recited in Claim 1. Kreckel's adhesive within his low viscosity embodiments, e.g. the recited solutions or suspensions, does not contact the central delivery device, as shown in Figure 6. Nor would there have been any motivation to have formed the claimed second adhesive layer disposed on the protective film concentrically contacting the central delivery device, as Kreckel clearly teaches that its void containing bandages already prevents migration of lower viscosity drugs. Kreckel does not mix and match constructions. Kreckel is instead quite specific as to appropriate constructions to deliver his different drug consistencies. Applicants argue that it is impermissible within the framework of section 103 to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art. 

In response to this argument, it is argued that Kreckel clearly teach adhesive layer (3) of figures 2 and 4 that is peripherally encasing the punched out reservoir (5) (see also col.5, lines 1-3), and the figures show layer (3) contacting layer (5). Note that claim 1 recites the central device to comprise liquid phase or suspension, and claim 16 and 17 recite emulsion in the central device. If the reference would have to teach all the exact words of the claims, then the reference would have been considered for anticipation. The reference teaches nonadherent foam support the adhesive such as in figure 2 where the foam 2 reinforce the adhesive 3. Figure 8 shows the foam 18 reinforce the adhesive 19, as required by claims 10 and 15. Further, figure 1 of Berry teaches the same adhesive layer (4) covers the backing layer and extends to surround the reservoir (5). It is further argued that the rejection is not based on Kreckel alone, rather its combination with other references. The combination of the cited references teaches the present invention as a whole including structure and materials 
Further, Kreckel does not teach a single embodiment with all the limitations of claims 1 and 16. As such, the instant prior art does not appear to provide sufficient specificity, i.e., involves some “picking and choosing” to give rise to anticipation. See, Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). That being said, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect.... the combination is obvious”. KSRv. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). Consistent with this reasoning, it would have obvious to have selected the various combinations of features claimed from within the prior art disclosure, specifically central device comprising solution, suspension or emulsion surrounds by the adhesive, even the adhesive does not cover the whole height of the central device because this is not required by the claim. Further note Berry teaches by figure 2 a baking layer 13 cover by adhesive 14, and adhesive layer 20 that surrounds the reservoir 15. All the features of In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").

Applicants argue that Kreckel, specifically teaching the configuration of Figure 6 for the claimed solutions, likewise fails to teach or suggest systems as recited in the claims. Applicants argue that Kreckel instead teaches skin-attachment via an adhesive overlayer for active-solutions, resulting in voids adjacent the absorbent material, as shown by figure 6, rather than the claimed second adhesive and optional non-adhesive polymer layer. Nevertheless, even if one had looked to Figures 2 and 8 of Kreckel (which Applicants did not do), the invention of Claim 1 would not result. Particularly, Kreckel's Figure 2 does not include a first adhesive layer disposed at the top of its reservoir. A portion of Kreckel's reservoir-surface-area in Figure 2 is instead defined by the backing layer. The reservoir of Kreckel's Figure 8 likewise differs significantly from the claimed invention in that it incorporates either no solid phase or a foam solid phase.

In response to this argument, it is noted that applicants argue against Kreckel 

Applicants argue that foam does not "suggest" fleece, and the position within the outstanding Office Action at Page 7 to the contrary is conclusory. Particularly, one skilled in the art would expect that a high viscosity drug would deflate fleece rather than fill it during loading, due to the lower resilience of fleece versus foam. It is impermissible for the Office Action to pick and choose from Kreckel bandage teachings that are suitable for preparations other than solutions or suspensions and apply such hand-picked elements to the claimed invention. Kreckel simply does not teach or suggest systems incorporating a liquid phase that is a solution or suspension, and does not teach a central device having an adhesive layer and any optional non-adhesive polymer layer disposed the full thickness of the central device, as recited in newly added Claim 19.
 
In response to this argument, combination of Kreckel with Etscorn would have taught fibrous porous material as claimed, not foam nor fleece. It is reiterated that all the elements of the claims are taught by combination of the cited references. Second adhesive surround the full thickness of the central device is taught at least by Chen. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants’ argument against Muller is moot because Muller is no longer relied upon for rejecting the claims.   

Applicants argue that Brooke's is directed to the transdermal administration of cannabis. (Col. 1, lines 10-15). In contrast to the claimed water-soluble actives, the primary active ingredient in cannabis (THC) is highly lipophilic. (Col. 1, lines 40 - 45). Brooke's invention includes a reservoir overlaying a cavity formed in the backing layer. (Col. 2, lines 5 - 15). Brooke's Figure 3. Brookes' system includes a porous matrix material (34), such as a sponge, impregnated with the cannabis preparation. A backing layer (31) having an offset portion forming a pocket or reservoir (12) contains the porous matrix material (34). A layer of adhesive (33) is placed around the reservoir periphery to enclose the cannabis preparation. Brooke's working examples are directed to a gelled oil/porous membrane structure (per Ex 1); and adhesive matrix reservoir (per Ex 2) and a foam containing cannabis oil (per Ex. 3). (Col. 7, line 49 - Col. 9, line 33). Brooke, merely noting peripheral adhesive, similarly fails to teach or suggest adhesive concentrically contacting a central delivery device, as recited in the claimed invention. Nor does Brooke teach or suggest systems incorporating an aqueous solution or suspension within a central delivery device whose surface area is defined by a first adhesive layer, a protective foil, a second adhesive layer and an optional non-adhesive polymer layer disposed between the second adhesive layer and the first adhesive layer, as provided in the claimed invention.

In response to this argument, it is argued that Brooke is relied upon for emphasizing the teaching of Kreckel that drug formulation can be contained in porous material in the reservoir of transdermal drug delivery device, whether the active ingredient is water soluble or not because Brooke is not relied upon for teaching the active ingredient and its formulation. Peptides claimed by claims 1 and 16 are taught by Gertner, Luo and Turner. In view of the teaching of Brooke, one having ordinary skill in the art would have used polyurethane porous material such as foam or sponge material taught by Brooke as a reservoir material wherein the active agent is contained within the pores of the porous structure. One would have been motivated to do so because Brooke teaches that such a reservoir structure allows controlled release of the active agent such that plasma levels of the active agent may be controlled in a safe convenient and effective manner for the 
The secondary reference does not need to teach all the elements that already taught by the primary reference, and if Brooke was to teach the device of claims 1 and 16 as assembled, the reference would have been an anticipatory reference. The second adhesive surrounding the reservoir is taught at least by Chen.
Regarding the argument that Brooke does not teach the cavity concentrically surrounded by a margin of an adhesive material, applicant’s attention is directed to the figures of Brooke that teaches cavity concentrically surrounded by a margin of an adhesive material. For example, figure 3 of Brooke teaches reservoir 12 having porous matrix 34 impregnated with the active agent and the reservoir is surrounded by adhesive 33 (col.5, lines 37-44). Additionally, Kreckel teaches that the absorbent material 11 of figure 6 is placed in a cavity enclosed between layers 10 and 16, and further adhesive 10 surrounds the cavity including the absorbent desk 11. Figure 8 shows adhesive 9 that has margin concentrically surround the central reservoir 22 that comprises the drug formulation. Berry further teaches adhesive layer surround the reservoir. Figures 2 and 4 of Kreckel teaches adhesive surrounding the reservoir. The second adhesive surrounding the reservoir is taught at least by Chen. 

Applicants argue that Berry is directed to devices having a reservoir containing dried active agent within a fiber mat. (Col. 1, lines 40 - 45). The active agents may be selected from any within a laundry list (Col. 2, lines 24 - 44). The active agent may be introduced into the fiber matt by standing the matt in a solution of active, after which the matt 1s removed and dried. (Col. 2, lines 10 - 15). In alternative embodiments, the fiber mat may be present within a gel. (Col. 5, lines 25 - 32). The working examples are directed to dried mats impregnated with nitroglycerin. (Col. 7, lines 13 -20, inter alia). Berry's Figure 2, cited within the outstanding Office Action, includes a cover layer (18)
comprising a backing layer (19) and an adhesive layer (20), along with a reservoir (15), in the form of a fiber mat, containing the dried active agent. A layer of adhesive (16) is disposed on the bottom of the fiber mat and permits the device (11) to be adhered in close contact with the skin. (Col. 6, lines 15 - 37). Berry similarly fails to teach or suggest the inventive adhesive layer concentrically contacting and thereby defining the outer margin of a central delivery device, as further recited in the claimed invention. Nor does Berry teach or suggest systems incorporating an aqueous solution or suspension within a central delivery device.

In response to this argument, it is argued that Berry is relied upon in combination with Kreckel, Etscorn, Brooke, and Gertner, and not alone. Berry is relied upon for solely teaching fibrous polyurethane mat to provide controlled administration of the active agent through the skin or mucosa over a period of time. Therefore, one having ordinary skill in the art would have been motivated replace the sponge impregnated with active agent taught by the combination of Kreckel or Brooke with polyurethane fibers taught by Berry because Kreckel teaches using fibers or sponge for impregnating the drug, and Berry teaches polyurethane fibrous mat provides controlled administration of the active agent. Berry does not need to teach the claimed drug, and exemplifying nitroglycerin does not defeat the purpose for which the reference is applied. Liquid phase is taught by all the other cited references, e.g. Etscorn. The secondary reference does not need to teach all the elements that already taught by the primary reference, and if Berry was to teach all the claimed limitations, the reference would have been an anticipatory reference. The concentric adhesive is taught by Kreckel and also suggested by Berry as layer 3 that extends to surround the drug reservoir, and further taught by Chen. The claims language does not exclude the 

Applicants argue that Gertner is generally directed to transdermal formulations that include pretreated insulin as active agent within an emulsion. (Abstract, Col. 3, lines 15 - 25; Col. 3, lines 33 - 35). Evidencing conventional wisdom, Gertner cautions that the transdermal transport of polypeptides or proteins in general is "difficult to achieve" and that attempts to deliver insulin from an aqueous emulsion have been less effective, such that the literature is "hardly encouraging." (Col. 2, lines 37 - 45). Gertner broadly notes that the formulations may be administered in "any dosage form," including the embodiment of Figure 6.  The transdermal systems of Gertner include a porous flexible support layer (120) and a flexible breathable backing layer (122) adhered thereto. (Col. 7, lines 42 - 45). Gertner's multilayered configuration includes a flexible support layer (130) having a breathable backing layer (132) adhered thereto along with additional layers (140, 142, 144) of undisclosed composition. (Col. 7, lines 44 - 53). Gertner's working examples absorbed insulin onto four layers circular pieces of paper towel that were then placed in a curved plastic support or Hill Top Chamber and taped onto the subject. (Col. 10, lines 44 - 54 and Col. 11, lines 25 - 34). Gertner, teaching a plastic container filled with paper towel, thus cannot teach or suggest systems incorporating an aqueous solution or suspension within a central delivery device whose surface area is defined by a first adhesive layer, a protective foil, a second adhesive layer and an optional non-adhesive polymer layer disposed between the second adhesive layer and the first adhesive layer, as provided in the claimed invention. Accordingly, Gertner does not teach or suggest the claimed invention, considered either alone or in combination with any or all of the remaining art of record.

In response to this argument, it is argued that the present claims are directed to a product, and all the elements of the claimed product are taught by combination of the cited references as set forth in this office action. Gertner is relied upon for teaching that insulin can be delivered transdermally, and to show insulin can be absorbed into porous support in a transdermal patch. Absorption into fibrous porous material is taught by Etscorn. One cannot attack the references individually wherein obviousness is based on combination of the references. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 
Further, Kreckel and Etscorn teach inclusion of the drug solution in a reservoir comprising absorbent material, and Gertner teaches insulin absorbed in an absorbent fibrous material, i.e. paper. From combination of the teachings of the cited references, one having ordinary skill in the art would have delivered insulin from transdermal device comprising insulin formulation impregnated into fibrous open pore material. Applicants are further reminded that it has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Exparte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 127 S. Ct. at 1739.3 "Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious." In re Fout, 675 F.2d at 301; see also In re Mayne, 104 F.3d at 1340; KSR, 127 S. Ct. at 1740. In re Best, 562 F.2d at 1255; In re 

Applicants argue that Turner is generally directed to transfer devices that include channels in liquid communication with substance depots, particularly for polypeptide transfer. (Abstract and Col. 3, lines 22 - 34). Turner notes that, although transdermal delivery is desirable, there are difficulties associated with polypeptide transdermal delivery. (Col. 2, lines 11 - 13). Turner's devices include at least one channel extending through an adhesive layer that is in liquid communication with a substance depot. (Col. 3, lines 29 - 34). The transfer devices preferably include a plurality of channels, each constituting a drug-containing entity. (Col. 4, lines 20 - 28). Turner discloses that it is desirable to line the channels with an inert barrier material to limit the diffusion of the drug and other formulation components into the adhesive, and to maintain the integrity of the channels. (Col. 5, lines 45 - 50). The liquid or semi-solid depot containing the drug may take many forms, including a semi-permeable membrane-enclosed capsule. (Col. 5, lines 15 - 17). Turner's drugs may be delivered from a dispersion, suspension or solution. (Col. 8, lines 27 - 30). Turner's Figure 1, is especially adapted for macromolecular drugs, such as the claimed peptides. Turner cannot teach or suggest transdermal therapeutic systems comprising a single delivery device, much less a single central delivery device, as recited in Claim 18. 

In response in this argument, it is argued that Turner is relied upon for solely teaching peptides can be delivered transdermally. If Turner was to teach the structure of the claimed transdermal device, the reference would have been considered for anticipation. The structure of the claimed device is taught by combination of the cited references, regardless the presence of the channels, and non-obviousness cannot be shown by attacking the references individually. The claims’ language does not exclude 

Applicants argue that Chen is generally directed to the transdermal administration of ropinirole. (Col. 1, lines 10 - 18 and Col. 2, lines 61 - 67). Chen indicates that his invention includes systems having an internal reservoir of a liquid, gel or foam with the drug dispersed or absorbed therein. (Col. 3, lines 38 - 42 and Col. 4, lines 35 - 38). Chen teaches that his liquid embodiments include a modulator layer, which is a thin layer of a highly porous material. (Col. 10, lines 5 - 10). Chen's foam or liquid-based system includes a backing layer (19), an underlying liquid or foam layer (20), a modulator layer (21) and pressure sensitive adhesive layer (22). To contain the liquid embodiments.

In response to this argument, it is argued that Chen teaches transdermal device wherein the drug is disposed in a reservoir covered by a backing, and adhesive layer is disposed between the backing and the reservoir. The reservoir comprises liquid comprising the drug dispersed in the reservoir or absorbed into absorbent material (col.3, lines 38-42; col.8, lines 17-22; col.13, lines 55-56; col.20, lines 57-61). The reference teaches adhesive ring surrounding the reservoir and adheres the device to the skin (col.10, lines 20-28).  The reference is relied upon for teaching adhesive layer located between the backing layer and the reservoir, and teaching adhesive ring surrounding the reservoir. The reference satisfies the purpose for which it was applied

Applicants argue that Stover is generally directed to the transdermal administration of acadesine from a number of means, including from an ointment, gel, cream or lotion. [Paras. 0005 and 0246]. Stover teaches that for active ingredient in liquid form, such as a solution, a membrane mediated system may be used, with the mediated membrane either comprising or being a part of a pouch containing the liquid. [Para. 0215]. Stover initially notes that "In a reservoir-type device, the active agent is isolated from the adhesive means used to affix the device to the user. [Para. 0197]. Stover 

In response to this argument, it is argued that Stover is relied upon for solely teaching transdermal patch comprising backing member including an adhesive layer to drug containing layer is attached. The drug containing layer can comprise any of the various drug delivery configurations used in transdermal delivery systems. The device can comprise an active ingredient containing gel layer, or a membrane mediated active ingredient containing gel layer. In a membrane mediated system, the active ingredient can be in liquid form, as for example contained in a solution, where the rate mediated membrane comprises or is part of a pouch containing the liquid. The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In any event, the reference is not relied upon for teaching any claim limitations other than the adhesive between the backing and the reservoir. The reference satisfies the purpose for which it was applied.

Applicants argue that the claimed invention is similarly patentable in light of Luo. Luo similarly discusses the difficulties associated with the transdermal delivery of peptides, polypeptides and proteins due to a low permeation rate through the skin. [Para. 0004]. The impetus of Luo is that hydroxide-releasing agents are highly effective permeation enhancers for high molecular weight drugs, such as peptidyl drugs. [Paras. 0009 and 0096]. Luo's formulations may be in any form, including a cream, lotion, gel or the like. [Paras. 0017 and 0073]. Luo further generically notes that its formulations may be delivered via a "patch" containing the drug and hydroxide-releasing agent in a drug reservoir or reservoirs. [Para. 0016]. Evidencing conventional wisdom, Luo repeatedly indicates that liquid formulations would be contained in a closed compartment or a sealed "pouch". [Paras. 0018 and 0090]. Luo fails to teach or suggest the claimed systems.

In response to this argument, it is argued that Luo is relied upon for teaching transdermal delivery of different peptides from a reservoir of a transdermal device In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004). In Ruiz v. A.B. Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004). The court found motivation to combine the references to arrive at the claimed invention in the “nature of the problem to be solved” because each reference was directed “to precisely the same problem.” Id. at 1276, 69 USPQ2d at 1690. The court also rejected the notion that “an express written motivation to combine must appear in prior art references….” Id. at 1276, 69 USPQ2d at 1690. Systems that include an adhesive layer defining the outer margin of a central delivery device, and concentrically contacting the central delivery device, as recited in the claimed invention, is taught by the combination of the other references. 

Applicants argue that there would have been no motivation by one skilled in the art to have combined any or all of cited references. However, even if one skilled in the art had combined any or all of the foregoing references (which Applicants did not), the claimed invention would not have resulted.

In response to this argument, it is argued that all the limitations of claim 1 are taught by combination of the cited references as set forth in this office action. All the limitations of claims 1 and 16, and each dependent claim were met by combination of the cited references and are addressed in the previous office actions.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation to combine the references exists, as well as reasonable expectation to achieve the present invention, as set forth in this office action. A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969). 
Finally, applicants’ attention is directed to the scope of the present claims that is directed to a product, and all the elements of the product are taught by combination of the cited references. It has been held that it is obvious to combine prior art elements according to known methods to yield predictable results. A finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, was held obvious by the court. In the instant rejection, motivation to combine the references exists, as well as reasonable expectation to achieve the present invention as a whole. 
In the light of the foregoing discussion, the Examiner's ultimate legal conclusion is that the subject matter as a whole as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/I.G./

/ISIS A GHALI/Primary Examiner, Art Unit 1611